Citation Nr: 1733274	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include sinus headaches and migraines.

2.  Entitlement to service connection for a bilateral foot disability, to include tinea pedis and onychomycosis.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to October 1998.  He also had subsequent reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office. 

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in November 2016, when they were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  An October 25, 2016 VA treatment note indicates that the Veteran had a follow up appointment scheduled on July 25, 2017.  VA treatment records subsequent to October 25, 2016 have not been associated with the claims file.  Additionally, an October 30, 2012 VA treatment record indicates that an October 4, 2012 fee-basis emergency room record had been scanned into VistA Imaging.  However, the referenced record is not contained in the claims file.  Finally, the claims file contains an August 2016 application for vocational rehabilitation and the Veteran's electronic claims file confirms that he has a closed chapter 31 case.  To date, the Veteran's vocational rehabilitation folder has not been associated with the claims file.  As the outstanding VA records may be relevant to the pending appeals, on remand such records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession      of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from October 25, 2016 to present, as well as the VistA Imaging document referenced in the October 30, 2012 VA treatment record, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include      all evaluations and narrative reports.  If the records are    not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United     States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




